Citation Nr: 0801280	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
September 1951 to June 1953, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the case for further development in June 
2005.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

The Board observes that the appellant recently submitted 
additional evidence in support of his claim and requested 
that the claim be remanded to the RO for consideration of 
this evidence.  However, in light of the Board's decision 
below to grant the appellant's appeal, a remand of this claim 
for readjudication is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The most probative medical evidence of record supports a 
link between the appellant's peripheral vascular disease and 
his service-connected hypertension. 


CONCLUSION OF LAW

Peripheral vascular disease has been shown to be proximately 
due to or the result of a service-connected disease. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

In this case, letters dated in September 2002 and November 
2005 specifically informed the appellant of the substance of 
the VCAA.  Nevertheless, since this decision represents a 
complete grant of the appellant's appeal, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issue presented on appeal.  

B.  Law and Analysis 

The appellant was service-connected for arteriosclerotic 
heart disease in May 1959. See May 1959 rating decision.  In 
terms of the present appeal, the appellant sought service 
connection for peripheral vascular disease on the basis that 
he developed this disorder secondary to his service-connected 
arteriosclerotic heart disease or, alternatively, that his 
peripheral vascular disease has been aggravated by this 
service-connected disability. See September 2002 statement.  
Since submission of his claim, the appellant has also been 
service-connected for hypertension. See June 2005 Board 
decision; October 2005 rating decision.  As such, the Board 
has evaluated the appellant's claim on the basis of whether 
he is entitled to service connection for peripheral vascular 
disease secondary to a service-connected disability, 
including his service-connected arteriosclerotic heart 
disease and his service-connected hypertension.  While 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence supports a finding of 
secondary service connection.  Therefore, the appeal will be 
granted. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases, such as organic heart disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

For the record, the Board observes that the evidence does not 
show that the appellant developed peripheral vascular disease 
in service or within one year of separation from service; nor 
does the appellant contend otherwise.  Rather, as set forth 
above, the appellant seeks service connection for his 
peripheral vascular disease on a secondary basis. September 
2002 statement.  As such, service connection is not warranted 
on either a direct or presumptive basis in this case.  

In terms of evaluating the appellant's claim on a secondary 
basis, the Board observes that the appellant's post-service 
medical records clearly reveal a diagnosis of peripheral 
vascular disease. See October 2005 private medical records; 
January 2003 VA examination report, p. 2.  Therefore, the 
first element of the secondary service connection test has 
been met.  Thus, the second (and only remaining) question 
that must now be addressed by the Board is whether there is 
medical evidence contained in the claims file supporting the 
appellant's assertions that his current diagnosis of 
peripheral vascular disease was either caused by or 
aggravated by one of his service-connected disabilities. See 
Allen v. Brown, supra.  

In terms of the appellant's service-connected hypertension, 
the Board observes that the claims file contains an 
independent medical examiner's opinion (an "IME") dated in 
August 2007 that was provided in response to an IME request 
made by the Board in July 2007.  In essence, the July 2007 
IME request sought a medical opinion as to whether the 
appellant's peripheral vascular disease was caused by or 
permanently aggravated by his service-connected hypertension. 
See July 2007 BVA letter.  In response to this request, a 
medical expert reviewed the appellant's claims file and 
provided an opinion that the appellant's service-connected 
hypertension was a risk factor for developing peripheral 
vascular disease.  As such, he opined that the appellant's 
service-connected hypertension was as least as likely as not 
a contributing factor that led to the onset of the 
appellant's peripheral vascular disease. August 2007 medical 
opinion.  The examiner acknowledged that the appellant's 
hypertension was not the sole factor or even necessarily a 
major factor in the development of the appellant's peripheral 
vascular disease.  In fact, he alluded that the appellant had 
other "numerous" and "overwhelming" risk factors that were 
playing into and contributing to his generalized vascular 
disease. Id., 
pgs. 4-5.  Regardless, the examiner ultimately opined that it 
was as least as likely as not that the appellant's service-
connected hypertension was one of the factors that led to his 
peripheral vascular disease as a contributing factor. Id., p. 
5.  

The Board finds the August 2007 IME opinion to be persuasive.  
Although the examiner indicated that the appellant has 
numerous other risk and contributing factors that assisted in 
the development of his peripheral vascular disease, the Board 
is of the opinion that a medical finding of contribution 
entitles the appellant to service connection, particularly 
since it would be speculative and essentially impossible to 
part-and-parcel the weight that should be assigned to the 
various contributing factors in this case.  Thus, the simple 
fact that the appellant's service-connected hypertension has 
been deemed to have contributed in some way to the 
development of the appellant's peripheral vascular disease is 
a sufficient basis upon which to grant service connection.  

In making this decision, the Board acknowledges that the 
claims file contains several other VA examination reports 
that discuss the appellant's service-connected 
arteriosclerotic heart disease and whether there is a 
relationship between this disorder and the appellant's 
peripheral vascular disease, as well as the relationship 
between the appellant's hypertension and arteriosclerotic 
heart disease. See VA examination reports dated in January 
2003 and October 2006.  However, the Board finds that these 
reports are not dispositive of the issue on appeal since they 
do not specifically address the medical question as to the 
relationship between the appellant's hypertension and 
peripheral vascular disease.  Regardless, the Board is 
responsible for assessing the credibility and weight to be 
given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In this case, the 
Board finds the August 2007 IME opinion to be more probative 
than the VA examination reports dated in January 2003 and 
October 2006.  


After considering this report in conjunction with the other 
evidence of record, and resolving doubt in the favor of the 
appellant, the Board finds that service connection on a 
secondary basis to the appellant's service-connected 
hypertension is warranted in this case.  Therefore, the 
appeal is granted. 


ORDER

Service connection for peripheral vascular disease is 
granted. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


